Citation Nr: 0307857	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  99-10 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.   


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel




INTRODUCTION

The veteran served on active duty from August 1948 to August 
1949, from September 1950 to October 1951 and from January 
1952 to April 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
issue on appeal was originally before the Board in September 
2000 as an attempt to reopen the claim after a prior final 
denial.  The Board determined in September 2000 that the 
veteran had successfully reopened the claim and remanded it 
for additional evidentiary development.  The issue on appeal 
was before the Board again in August 2002 at which time it 
was remanded in order to afford the veteran a Board video 
conference which he requested.  A scheduled hearing was 
subsequently canceled by the veteran.  


FINDING OF FACT

An acquired psychiatric disorder was not manifested during 
the veteran's active duty service or for many years 
thereafter, nor is an acquired psychiatric disorder otherwise 
related to such service.   


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, VA and 
private medical records, reports of private and VA medical 
examinations, and testimony and correspondence from the 
veteran.  Significantly, no additional pertinent evidence has 
been identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.  

Moreover, in a January 2001 letter, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for an acquired psychiatric 
disorder.  The discussions in the rating decision, statement 
of the case, supplemental statements of the case and 
correspondence from the RO have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R.  § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2001).  The provisions of 38 C.F.R. § 4.125(a) require that 
a diagnosis of a mental disorder conform to the Diagnostic 
and Statistical Manual, Fourth Edition (DSM-IV).

Analysis 

The veteran alleges that his currently existing psychiatric 
disorder was caused by his active duty service.  The first 
evidence of record demonstrating the presence of any mental 
disorder is included in a VA record of hospitalization dated 
in December 1958.  Chronic, mild anxiety tension state was 
diagnosed at that time.  Beginning with hospitalization in 
1960, the veteran has been diagnosed with and treated for 
chronic schizophrenia on numerous occasions.  Such treatment 
has continued up to the present time.  The Board finds there 
is competent evidence of record demonstrating that the 
veteran currently experiences an acquired psychiatric 
disorder of schizophrenia.  In order to warrant service 
connection, therefore, the probative evidence of record must 
demonstrate that the currently existing schizophrenia was 
incurred in or aggravated by active duty or became manifest 
to a compensable degree within one year of discharge.  

The service medical records are silent as to complaints of, 
diagnosis of or treatment for any mental disorder.  In fact 
on inservice examinations in October 1951, January 1952, and 
April 1954, the veteran's psychiatric status was clinically 
evaluated as normal.  This shows that in the opinion of 
trained medical personnel, no psychiatric disorder was 
apparent on those occasions.

A Social Security Administration psychiatric evaluation 
conducted in May 1964 includes the opinion that the veteran 
had a history of schizophrenia dating back to 1960 and 
probably long before that as the veteran came from a family 
where schizophrenia is a family illness.  The Board finds 
this evidence does not demonstrate that the veteran's mental 
disorder started during active duty or within one year after 
discharge as it does not indicate when the disorder actually 
began.  

In July 1998, a private psychological examination was 
conducted and some records brought in by the veteran were 
reviewed.  The veteran reported that he did not have any 
mental problems during his first period of active duty from 
August 1948 to August 1949.  He informed the psychologist 
that, while in Korea, he participated in combat and alleged 
to have been struck in the head by a bullet.  He also 
reported that he was hospitalized for "nerves" while in 
Korea.  He reported that he was hospitalized on three 
different occasions during his third period of active duty 
including one reference to being hospitalized for nerves.  
The diagnosis was schizophrenic disorder with a secondary 
diagnosis of mild to moderate depression.  

The psychologist noted that the primary source of evidence 
available to him regarding the onset of the veteran's 
schizophrenia disorder was the veteran's own verbal report.  
The psychologist reported that he had no reason to question 
the veteran's veracity and opined that it was certainly a 
plausible assumption that the veteran's combat experiences in 
Korea may have triggered the onset of his mental disorder.  
On a separate document, this examiner wrote that there was 
not an adequate paper trail which documents the onset of the 
veteran's mental disorder as beginning during his military 
experience.  Based on the veteran's self-reported history, 
the examiner found it plausible that the schizophrenia began 
during military service.  

Outweighing the probative value of the July 1998 opinion is 
the opinion included in an April 2001 VA examination report.  
Paranoid schizophrenia in remission was diagnosed at that 
time.  The examiner reported that the veteran first started 
having anxiety/tension in 1958 and his first psychotic 
breakdown was in 1960 as documented in the claims files.  The 
examiner noted that he had performed a thorough review and, 
in his opinion, he did not consider that the veteran's 
psychotic disorder started during military service.  It was 
noted that there was no documentation of any anxiety symptoms 
until well after service.  The psychologist referenced 
medical literature as indicating that paranoid schizophrenia 
can have a late onset in life which pattern the veteran's 
illness fell into.  He wrote that it was less than likely 
that the onset of the veteran's psychiatric condition started 
during military service.  The Board places greater probative 
weight on the opinion included in the report of the April 
2001 VA examination as it was based on a review of all the 
evidence of record and not primarily based on a history 
supplied by the veteran.  The Court has held that an 
assessment based on an inaccurate history supplied by the 
veteran is of no probative value.  See Boggs v. West, 11 Vet. 
App. 334, 345 (1998).  In the current case, the veteran's 
self-reported history as related to the examiner who provided 
the July 1998 opinion is not supported by the objective 
evidence of record.  While the veteran alleged that he was 
hospitalized for nerves on active duty, the service medical 
records indicate that he was hospitalized for other than 
mental disorders.  Additionally, the veteran's allegations of 
being struck in the head by a bullet are not evidenced in the 
service medical records.  

The Court has held that a fully informed decision, based on 
objective documentation and review of all relevant records is 
more probative than an examination based on related history 
or memory.  See Rollings v. Brown, 8 Vet. App. 8 (1995); 
Owens v. Brown, 7 Vet. App. 429 (1995).  In short, the Board 
finds that the more probative opinion is that offered by the 
VA examiner who had access to a complete and accurate history 
of the veteran's in-service and post-service symptomatology 
and contributing factors and gave a rationale for his 
conclusions.  The Board finds the preponderance of the 
competent evidence demonstrates that the veteran's 
schizophrenia did not begin during active duty.  

The only other evidence of record which links currently 
existing schizophrenia to active duty in any way is the 
veteran's own allegations and testimony.  The Board notes the 
veteran is a lay person.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The veteran's opinion as to the etiology of his 
schizophrenia is without probative value.  

In August 1985, the veteran testified that he did not have 
mental health problems prior to his active duty service and 
that all his problems began at that time.  Where the 
determinative issue involves a medical determination, 
competent medical evidence is required.  However, lay 
assertions of symptomatology or injury may suffice where the 
determinative issue is not medical in nature.  See Layno v. 
Brown, 6 Vet. App. 465, 469-470 (1994) (lay testimony is 
competent only when it regards features or symptoms of injury 
or illness).  Normally, the Board would place some probative 
weight on mental symptomatology the veteran testified to 
while on active duty as he would be competent to report 
feeling nervous.  However, in the current case, the objective 
evidence of record in the form of the service medical records 
are silent as to complaints of, diagnosis of or treatment for 
any mental disorders.  

At one time the veteran alleged that he had PTSD as a result 
of his combat experiences during Korea.  A review of the 
claims file reveals, however, that there is no competent 
evidence diagnosing the presence of PTSD.  The veteran's 
representative specifically noted in December 1998 that the 
veteran was not claiming entitlement to service connection 
for PTSD.  

Service connection is not warranted on a presumptive basis as 
the preponderance of the competent evidence demonstrates that 
schizophrenia did not have its onset within one year from 
discharge.  The private psychologist who examined the veteran 
in July 1998 opined that the schizophrenia began during 
active duty.  However, the examiner who promulgated the April 
2001 opinion specifically noted that there was no 
documentation of any anxiety symptoms until well after 
discharge from active duty.  There is no competent evidence 
of record which actually demonstrates that the veteran's 
schizophrenia began during service or within a year of 
discharge.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  


ORDER

The appeal is denied.  



		
	ALAN S. PEEVY 
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

